                 1        Michael E. Brewer (State Bar No. 177912)
                           michael.brewer@bakermckenzie.com
                 2        Billie D. Wenter (State Bar No. 235193)
                           billie.wenter@bakermckenzie.com
                 3        Baker & McKenzie LLP
                          Two Embarcadero Center, 11th Floor
                 4        San Francisco, CA 94111-3802
                          Telephone: +1 415 576 3000
                 5        Facsimile: +1 415 576 3099

                 6        Attorneys for Defendant
                          KIEWIT INFRASTRUCTURE WEST CO.
                 7

                 8                                    UNITED STATES DISTRICT COURT

                 9                                   EASTERN DISTRICT OF CALIFORNIA

               10         STEPHEN WANDERER, as an individual and       Case No. 2:18-cv-02898-WBS-DB
                          in his representative capacity,
               11                                                      STIPULATION AND [PROPOSED]
                                       Plaintiff,                      ORDER TO EXTEND TIME TO
               12                                                      RESPOND TO COMPLAINT
                                v.
               13
                          KIEWIT INFRASTRUCTURE WEST CO.; and
               14         DOES 1 through 25, inclusive,
               15                      Defendants.
               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26
               27

               28
 Baker & McKenzie LLP                                                              Case No. 2:18-cv-02898-WBS-DB
Two Embarcadero Center,
       11th Floor
San Francisco, CA 94111
                                     STIPULATION AND [PROPOSED] ORDER TO EXTEND TIME TO RESPOND TO COMPLAINT
    +1 415 576 3000
                 1               Pursuant to L.R. 143 and 144, Defendant Kiewit Infrastructure West Co. (“Defendant” or

                 2        “Kiewit”) and Plaintiff Stephen Wanderer (“Plaintiff” or “Wanderer”), (collectively “the Parties”),

                 3        by and through their respective counsel of record, hereby stipulate as follows:

                 4               WHEREAS, Plaintiff filed his First Amended Complaint on May 13, 2019;

                 5               WHEREAS, Defendant’s current responsive pleading deadline is May 28, 2019;

                 6               WHEREAS, Defendant respectfully requests an extension of time to prepare and file an

                 7        answer to June 25, 2019;

                 8               WHEREAS, Plaintiff is willing to provide additional time for Defendant to prepare and file

                 9        its answer;

               10                WHEREAS, the Parties also agree to a mutual extension of the time to serve initial

               11         disclosures form May 27, 2019 to June 25, 2019.

               12                WHEREAS, the stipulated extension of time for Defendant to file its answer nor the mutual

               13         deadline for the parties to file initial disclosures will not alter the date of any event or any deadline

               14         already fixed by Court order.

               15                NOW THEREFORE, the Parties hereby stipulate that:

               16                1.        Defendant’s answer to Plaintiff’s First Amended Complaint is now due on or before

               17         June 25, 2019.

               18                2.        The deadline for the Parties to serve their initial disclosures is now due on or before

               19         June 25, 2019.

               20                IT IS SO STIPULATED.

               21         Dated: May 21, 2019                                    BAKER & MCKENZIE LLP
               22                                                                By: /s/ Michael E. Brewer
                                                                                    Michael E. Brewer
               23                                                                   Attorneys for Defendant
                                                                                    KIEWIT INFRASTRUCTURE WEST CO.
               24
                          Dated: May 21, 2019                                    FOOS GAVIN LAW FIRM, P.C.
               25
                                                                                 By: /s/ Rachel Renno
               26                                                                   Rachel Renno
                                                                                    Attorneys for Plaintiff
               27                                                                   STEPHEN WANDERER
               28
 Baker & McKenzie LLP                                                        2                     Case No. 2:18-cv-02898-WBS-DB
Two Embarcadero Center,
       11th Floor
San Francisco, CA 94111
                                        STIPULATION AND [PROPOSED] ORDER TO EXTEND TIME TO RESPOND TO COMPLAINT
    +1 415 576 3000
                 1

                 2

                 3

                 4

                 5

                 6

                 7

                 8                                       UNITED STATES DISTRICT COURT

                 9                                     EASTERN DISTRICT OF CALIFORNIA

               10         STEPHEN WANDERER, as an individual and                Case No. 2:18-cv-02898-WBS-DB
                          in his representative capacity,
               11                                                               ORDER TO EXTEND TIME TO
                                         Plaintiff,                             RESPOND TO COMPLAINT
               12
                                 v.
               13
                          KIEWIT INFRASTRUCTURE WEST CO.; and
               14         DOES 1 through 25, inclusive,
               15                        Defendants.
               16
                                 Pursuant to the Parties’ stipulation, Defendant Kiewit’s answer to Plaintiff’s First Amended
               17

               18         Complaint shall be filed on or before June 25, 2019, and Initial Disclosures shall be served on or

               19         before June 25, 2019.

               20

               21                IT IS SO ORDERED.

               22         Dated: May 21, 2019

               23

               24

               25

               26
               27

               28
 Baker & McKenzie LLP                                                      3                   Case No. 2:18-cv-02898-WBS-DB
Two Embarcadero Center,
       11th Floor
San Francisco, CA 94111
                                      STIPULATION AND [PROPOSED] ORDER TO EXTEND TIME TO RESPOND TO COMPLAINT
    +1 415 576 3000
